Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Dec 22, 2020 has been entered.


Allowable Subject Matter
	Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:  As per claim 21, the claimed wherein the diffuse reflectance intensities of points on the object are determined based on a lighting map having a lowest resolution of the set of down-sampled lighting maps.


Claim Objections
	Claims 7 and 13 are objected to because of the following informalities: In claim 7, in the 2nd line, “the initial lighting map” lacks antecedent basis.  Also in claim 13, in the 2nd line, “the initial lighting map” lacks antecedent basis.  For purposes of examination, the examiner will interpret these as “the lighting map”.  
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-10, 13-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (Pub No. US 2019/0272626 A1) in view of Akenine-Moller et al (NPL .

As per claim 1, Rhee teaches the claimed:
1. A (This is shown in figure 1 as “rendering computer system 100”) comprising a head-mounted display (in figure 1 as “HMD 122”), the wearable computing device comprising: 
	a processing unit (in figure 1 where it shows “CPU 108”);
	a memory coupled to the processing unit and storing instructions which, when executed by the processing unit (In figure 1 where it shows “RAM 106”and “HDD 104”.  Also please see paragraph [0036] “The data processing executed by the computer system 102 is defined and controlled by computer program instruction code and data of software components or modules 150 stored on non-volatile (e.g. hard disk) storage 104 of the computer 102” and [0037] The computer 102 includes random access memory (RAM) 106, at least one microprocessor (CPU) 108”), perform acts including:
	acquiring, in real-time, environment lighting information of an object to be rendered, the environment lighting information including information concerning light intensities in a plurality of directions in an environment where the object is located ([0041] "e.g. manipulating dynamic objects within a live 360-video stream in varying lighting conditions" and in the abstract "The process includes receiving low dynamic range (LDR) video data, e.g. 360.degree. video; generating radiance maps, such as diffuse and specular maps, from the LDR data", [0046] "MR360 receives LDR 360-video 201 as an input stream and dynamic real-world radiance maps 204 are generated to illuminate virtual objects. Since lighting and materials are reciprocal in illumination, radiance maps are reconstructed to represent illumination of diffuse, glossy, and mirror-like specular materials" and [0008]-[0009] "receiving low dynamic range (LDR) video data; generating radiance maps from said LDR data" and [0049] "For the GPU 114 every 360 -video frame is convolved by a GPU shader 150, which outputs 204 a diffuse radiance map and mipmaps for the specular radiance map to multiple render targets".
	In this instance, LDR data (environment lighting information) is acquired in real-time from the live 360-video stream.  This environment lighting information concerns lighting intensities for different directions to create diffuse, glossy, and mirror-like specular materials for virtual objects to be rendered and composited into the live video data); 
	generating, in real-time, a lighting map associated with the object based on the environment lighting information ([0008]-[0009] "receiving low dynamic range (LDR) video data; generating radiance maps from said LDR data" and [0041] "e.g. manipulating dynamic objects within a live 360-video stream in varying lighting conditions" and in the abstract "The process includes receiving low dynamic range (LDR) video data, e.g. 360.degree. video; generating radiance maps, such as diffuse and specular maps, from the LDR data" and [0049] “For the GPU 114 every 360-video frame is convolved by a GPU shader 150, which outputs 204 a diffuse radiance map and mipmaps for the specular radiance map to multiple render targets”..
	In this instance, one of the "radiance maps" corresponds to the claimed "lighting map".   This is generated in real-time because a radiance map is calculated at least once per frame for a live 360-video stream that is also displayed in real-time, e.g. please see towards the end of [0015] “… The prominent pixels for salient lights may detected from the LDR video data, HDR video, or inverse tone mapped LDR video data to provide realistic shadows for real-time differential rendering”).

Rhee alone does not explicitly teach the remaining claim limitations.
However, Akenine-Moller in combination with Rhee teaches the claimed:
	down-sampling, in real-time, the lighting map to generate a set of down-sampled lighting maps having different resolutions (Rhee teaches of down-sampling for creating a diffuse radiance map in [0047] and Rhee in [0048] teaches of down-sampling to create a set of mipmap of specular radiance map information in real-time.  Rhee in module 204 in figure 2 shows a plurality of down-sampled specular radiance maps at different resolutions (a set of down-sampled lighting maps having different resolutions).  Rhee however does not make it 100% clear that a set of down-sampled lighting maps having different resolutions are being generated from the same "lighting map" per se.  
	Akenine-Moller teaches that it was known in the art to derive the a mip-map by iteratively downsampling from the same starting higher-resolution image to create a set of down-sampled versions, e.g. please see Akenine-Moller in figure 5.12 on page 134.  Also please see the caption of figure 5.12 in Akenine-Moller which recites "A mipmap is formed by taking the original image (level o) at the base of the pyramid and averaging each 2x2 area into a texel value on the next level up".  In this passage, the averaging each 2x2 area into a texel value on the next level up corresponds to the claimed "downsampling".  Akenine-Moller also provides more detail in the text at the bottom of page 133 and on page 134 as well.  
	The claimed feature is taught when the specular radiance maps (the down-sampled lighting maps) in paragraph [0048] of Rhee are generated from the same "lighting map" using the mip-map generation technique as taught by Akenine-Moller in figure 5.12); and
	rendering, via the head-mounted display, the object to a user based on the set of down-sampled lighting maps (Rhee teaches this feature in figure 2 where the HMD display is renders the object in step 214.  This rendering is based on using the set of mipmap specular radiance maps (the set of down-sampled lighting maps) in step 204.  Also please see Rhee towards the end of the abstract where they state “Objects are composited 360.degree. video in real time using IBL and IBS without precomputation allowing user interaction with the objects” and in Rhee towards the end of [0015] “to provide realistic shadows for real-time differential rendering”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the set of down-sampled mipmap images from the same original image as taught by Akenine-Moller with the system of Rhee in order to simplify the process in which Rhee calculates their specular radiance maps (down-sampled lighting maps) for their mipmap.  Akenine-Moller’s mipmap generation technique is a well-known, efficient, and popular technique known in the prior art for generating mipmap textures as a set of different resolutions.  Rhee may benefit by using the most well-known and standard and efficient technique as taught by Akenine-Moller for generating their own set of mipmaps for specular radiance maps in paragraph [0048] of Rhee.

Uchida teaches the claimed 
“a wearable computing device” (Rhee in figure 1 and in [0037] teaches that their computing device has a processor and memory and a network or mobile cellular telephone connection.  Rhee however is silent about whether their computing device is a wearable computing device per se.  Uchida in the abstract and in figure 3 teaches that a mobile phone is a wearable device per se, e.g. the mobile device may be worn by the user by placing the mobile phone in a storage case that is attached to the user’s belt.  For example, Uchida in the paragraph [0043] states “Note that the outside surface part 12X of the storage part 12 means a surface part located on the opposite side to the belt (body) side when the electronic device storage case 10 is put around the band-shaped member 14 such as a belt and attached to the body” and Uchida in the abstract “There is provide an electronic device storage case allowing a user to easily store or take out an electronic device such as a smartphone without giving feeling of bulge to the user”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the computing device as a wearable mobile device per se as taught by Uchida with the system of Rhee as modified by Akenine-Moller in order to allow the user to store and access the mobile phone in a comfortable and convenient manner (Uchida in [0012]-[0014]).



As per claim 2, Rhee teaches the claimed:
2. The device according to claim 1, wherein acquiring the environment lighting information of the object to be rendered comprises: receiving an image of the environment where the object is located (Rhee teaches this feature in figure 9.  Rhee in figure 9(a) shown a captured image of the environment where the object is located (the object is later shown in figure 9(b)).

Rhee alone does not explicitly teach the remaining claim limitations.
However, Uchida in combination with Rhee teaches the claimed:
captured by a camera that operatively communicates with the wearable computing device (The camera may operatively communicate with the computing device by receiving the live camera images through the network 120 in figure 1 of Rhee.  For example, the wearable computing device 100 in figure 1 of Rhee communicates with the camera over network 120.  Also please see Rhee in [0041] “… manipulating dynamic objects within a live 360-video stream in varying lighting conditions” and [0054] “While GPU instructions are being queued, a separate thread loads and decodes the next video frame”.  Paragraph [0075] of Rhee also refers to the HMD displaying the communicated image information from the camera as well.  The claimed feature is taught when the computing device in figure 1 of Rhee is implemented as a wearable device as taught by Uchida); and acquiring the environment lighting information based on the image (Rhee in [0008]-[0009] "receiving low dynamic range (LDR) video data; generating radiance maps from said LDR data" and Rhee in [0041] "e.g. manipulating dynamic objects within a live 360-video stream in varying lighting conditions" and in the abstract "The process includes receiving low dynamic range (LDR) video data, e.g. 360.degree. video; generating radiance maps, such as diffuse and specular maps, from the LDR data").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the computing device as a wearable mobile device per se as taught by Uchida with the system of Rhee as modified by Akenine-Moller.  The motivation of claim 1 is incorporated herein.


As per claim 4, Miller teaches the claimed:
4. The device according to claim 2, wherein the image is a panorama image of the environment where the object is located ([0075] “… In a general capturing setup for 360.degree. panoramic videos, the camera is located at the origin of the spherical coordinates mapping the panoramic scene.”)

As per claim 6, Rhee alone does not explicitly teach the claimed limitations.
However, Rhee and Akenine-Moller teaches the claimed:
6. The device according to claim 1, wherein generating the lighting map associated with the object based on the environment lighting information comprises: converting the environment lighting information to a cube map as the lighting map (As mentioned above for claim 1, Rhee in the abstract teaches of generating the lighting map as a radiance map for the surrounding environment.  Akenine-Moller teaches that it was known in the art to implement radiance map for the surrounding environment using a cube map, e.g. please see Akenine-Moller at the bottom of page 156 and page 157 and in figure 5.25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cube map as the environment map as taught by Akenine-Moller with the system of Rhee.  Akenine-Moller teaches that the cube map has several unique advantages for storing environment map data including that they can be generated from renderers relatively easy and thus are well suited for real-time performance (Akenine-Moller on page 157, 2nd paragraph).  


As per claim 7, Rhee alone does not explicitly teach the claimed limitations.
However, Rhee and Akenine-Moller teaches the claimed:
7. The device according to claim 1, wherein down-sampling the initial lighting map comprises: iteratively averaging pixels in the initial lighting map by a predefined resolution reduction factor to obtain respective down-sampled lighting maps in the set of down-sampled lighting maps (Rhee teaches of down-sampling to creating a set of mip-maps for specular radiance maps, e.g. please see Rhee in [0048].  
	While Rhee makes mention of mip-maps, Rhee does not go into specific technical detail as to how these are generated.  Akenine-Moller teaches that it was known in the art to generate mip-maps by way of iteratively averaging pixels by a predefined resolution reduction factor, e.g.  please see Akenine-Moller on page 134 in figure 5.12 and its caption where it states “A mipmap is formed by taking the original image (level 0), at the base of the pyramid, and averaging each 2 x 2 area into a texel value on the next level up.”  This figure shows the iterative processing as a series of mip-map layers.
Figure 5.12 and 1st paragraph on page 134 in Akenine-Moller teach that the mip-maps are generated iteratively using a predefined resolution reduction factor of ¼, e.g. Akenine-Moller on page 134, 1st paragraph recites “The texture (level zero) is downsampled to a quarter of the original area, with each new texel value often computed as the average of the four neighbor texels … The reduction is performed recursively until one or both of the dimensions of the texture equals 1 texel”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to average the pixels to create the mip-map levels as taught by Akenine-Moller with the system of Rhee because Akenine-Moller states that this is a good way to reduce anti-aliasing while downsampling images (Akenine-Moller on the bottom of page 133).

As per claim 8, Rhee teaches the claimed:
8. The device according to claim 1, wherein rendering the object based on the set of down-sampled lighting maps comprises: determining diffuse reflectance intensities and specular (Rhee in [0047]-[0048]); and rendering the object based on the diffuse reflectance intensities and the specular reflectance intensities ([0049] “For the GPU 114 every 360-video frame is convolved by a GPU shader 150, which outputs 204 a diffuse radiance map and mipmaps for the specular radiance map to multiple render targets. The radiance maps 204 are then applied to IBL 202 for virtual objects 206 by sampling the radiance map render targets corresponding to proper material properties as shown in FIG. 4 and described further below. The maps 204 are used to effectively change material properties of the rendered objects during IBL processing 202 rather than actually varying the material properties of the objects themselves”)


As per claims 9-10 and 13-14 these claims are similar in scope to limitations recited in claims 1-2 and 7-8, respectively, and thus are rejected under the same rationale.

As per claim 15, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Rhee teaches the claimed:
A computer program product stored in a non-transient storage medium (please see paragraph [0036] “The data processing executed by the computer system 102 is defined and controlled by computer program instruction code and data of software components or modules 150 stored on non-volatile (e.g. hard disk) storage 104 of the computer 102” and [0037] The computer 102 includes random access memory (RAM) 106, at least one microprocessor (CPU) 108”).


As per claim 22, Rhee teaches the claimed:
([0048] “MR360 approximates glossy specular reflection with mipmaps in a similar manner to the diffuse illumination. The sampling radius around the specular direction depends on a surface roughness parameter related to the glossy lobe. In a radius around the specular direction, MR360 samples a mipmap chain of specular radiance maps at an appropriate level, for example, a higher resolution mipmap level is sampled for lower roughness. Glossy specular lighting is approximated using a fixed number of texture lookups per rendering fragment. The pipeline 200 uses 18 samples for inside, and 18 samples for outside the primary glossy lobe”
In this instance, the sampling radius used to create the glossy reflectance intensities depends on a surface roughness parameter (surface roughness coefficient)).


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Akenine-Moller in further view of Uchida and Knorr et al. (Pub No. US 2018/0176483 A1).

As per claim 3, Rhee does not explicitly teach the claimed limitations.
Knorr teaches the claimed:
3. The device according to claim 2, wherein acquiring the environment lighting information of the object to be rendered further comprises: in response to detecting that the object is different from a previously rendered object, determining an exposure compensation parameter associated with the object; and providing the exposure compensation parameter to the camera, to enable the (Knorr [0085] “an embodiment of the present invention considers an image of the real environment and a virtual object instead. Thereby, if for example a very bright virtual object is added to the scene, the exposure time would be decreased in the same way auto exposure would behave if the very bright object was real, see FIG. 8” and Knorr in [0215] “In this example the value of the imaging parameters, e.g. the exposure time, can be determined based on the brightness of a part of the real environment in a camera image that was generated with known imaging parameters, particularly exposure time. As an example, if the part of the real object has an average intensity of 100 (in a range from 0 to 255) in an image generated with an exposure time of 7 milliseconds and the desired average intensity is 127, then the exposure time to be used to achieve the desired appearance could be computed as 7*127/100 milliseconds=8.89 milliseconds assuming a linear camera response”.
	According to these passages from Knorr, the exposure time parameter (exposure compensation parameter) is adjusted in response to newly added and/or presented real/virtual objects that are present in the scene.  Thus, in response to a new or different real or virtual object being presented into the capture scene, the exposure time parameter (exposure compensation parameter) is adjusted or changed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust an exposure compensation parameter in response to detecting that the object is different from a previously rendered object as taught by Knorr with the system of Rhee as modified by Akenine-Moller and Uchida in order to allow the same image data to be used for both visualization and object pose determination (Knorr in paragraphs [0021]-

As per claim 11, this claim is similar in scope to limitations recited in claim 3, and thus is rejected under the same rationale.


Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Akenine-Moller in further view of Uchida and Miller et al. (Pub No. US 2015/0301592 A1).

As per claim 16, the reasons and rationale for the rejection of claims 2 and 4 are incorporated herein.  Rhee alone does not explicitly teach the remaining claim limitations relating to “receiving a panoramic image of the environment where the object is located captured by a camera integrated on the wearable computing device”.
However, Miller teaches the claimed:
receiving a panoramic image of the environment where the object is located captured by a camera integrated on the wearable computing device (Miller teaches of receiving an image light map as a spherical panoramic image created using a 360 degree camera, e.g. please see Miller in paragraphs [0383]-[0384] where they refer to “a technique called Image Based Lighting (IBL) may be effective in creating realistic in computer graphics (CG) … A technique termed the ‘silver sphere light probe’ technique is effective in capturing the complex colors reflected toward the viewer; however 360 degree cameras are able to capture higher fidelity of data of the entire environment, creating much more convincing light maps … In one or more embodiments, IBL techniques may be used to render virtual content that appears indistinguishable from real objects”.  Also please see Miller in [0395] where they state “As schematically illustrated in FIG. 22, one technique models the user-centric light map as a classic sphere 2024 centered on the user”.  Figure 22 of Miller shows that the panoramic spherical image of the environment is an environment where the object is located.  When Miller uses a 360 degree camera, this 360 degree image may be used to create a spherical shaped light map around the user.  This creates the environment light map image as a panoramic image
	Miller teaches of receiving the panoramic image data from the 360 degree camera, Miller teaches where the 360 degree camera is integrated on the wearable computing device in paragraph [0393] “Another approach to supplying appropriate light maps for IBL applications is to use the user's AR device (e.g., head worn component) itself as a light probe to create the IBL light map from scratch. As previously noted, the device is equipped with one or more cameras. The camera(s) can be arranged and/or oriented to capture images of the entire 360 degree environment, which can be used to create a usable light map in situ. Either with 360 degree cameras or with an array of narrow angle cameras stitched together, the AR system may be used as a light probe, operating in real time to capture a light map of the actual environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the panoramic image from a camera integrated on the wearable computing device as taught by Miller with the system of Rhee as modified by Akenine-Moller and Uchida in order to allow the user to create and record their own 360 degree videos while they are wearing the head-mounted display.

As per claim 17, Rhee does not explicitly teach the claimed limitations. 

17. The computer program product of claim 16, wherein at least a portion of the environment lighting information is acquired directly from the environment where the object is located (This is taught in paragraph [0386] where the environmental lighting information is acquired directly from the environment where the object is located by photographing the environment, e.g. please see where Miller states [0386] “The user's individual AR system is already equipped with one or more cameras (e.g., outward facing cameras), and photographically samples the environment in which the user is located. The AR system may use the captured image data as map selection criteria”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the panoramic image from a camera integrated on the wearable computing device and use this to acquire the environment lighting information as taught by Miller with the system of Rhee as modified by Akenine-Moller and Uchida in order to allow the lighting information to be used for rendering and shading the new virtual objects to more closely match the actual environment in which the user is located and is recorded the camera data from ([0393] of Miller).

As per claim 19, this claim is similar in scope to limitations recited in claim 8, and thus is rejected under the same rationale.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Akenine-Moller in further view of Uchida, Miller, and Knorr.




Response to Arguments 
Applicant’s arguments, filed Dec 22, 2020, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612